Citation Nr: 1746651	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  15-11 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an increased disability rating for residuals of a compression fracture of the 8th thoracic vertebra currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Thomas Higgins, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to July 1963 in the United States Army.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision of the Oakland, California, Regional Office (RO).

The Veteran testified via video-conference before the undersigned VLJ in August 2017. A transcript of the hearing has been associated with the claims file.

The Board notes that during the August 2017 video-conference hearing, the Veteran's representative indicated that the Veteran's claim for entitlement to service connection for bilateral hearing loss should include entitlement to service connection for tinnitus.

The VA administrative claims process recognizes formal and informal claims. A formal claim is one that has been filed in the form prescribed by VA. 38 C.F.R. § 3.151 (a). An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law. Thomas v. Principi, 16 Vet. App. 197 (2002). See also 38 C.F.R. §§ 3.1 (p), 3.155(a) (2014). An informal claim must be written and must identify the benefit being sought. See Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).

Here, the Veteran has indicated his intent to seek compensation for tinnitus. He is encouraged to file a Veteran's Application for Compensation or Pension - VA Form 21-526 and apply for entitlement to service connection for tinnitus.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A hearing loss disability was not shown in service and the weight of the evidence is against a finding that current bilateral hearing loss is etiologically related to such service.

2. The preponderance of the evidence shows that the Veteran's residuals of a compression fracture of the 8th thoracic manifested with forward flexion of the thoracolumbar spine of at least 60 degrees with functional loss categorized as less movement than normal, pain on movement, and instability of station.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2. The criteria for a rating in excess 10 percent for residuals of a compression fracture of the 8th thoracic vertebra have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, DC 5235 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

A. Direct Service Connection

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

B. Presumptive Service Connection

Presumptive service connection may be granted for "chronic diseases" if the disease manifests to a compensable degree within service or within the presumptive period of one year after separation. 38 C.F.R. § 3.307 (a)(3). Sensorineural hearing loss is categorized as a chronic "organic disease of the nervous system." 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309 (a). If the chronic disease manifested in service or within the presumptive period, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).

Bilateral Hearing Loss

Hearing loss for VA purposes requires auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385.

The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss, even if not sufficient hearing loss to be considered an actual ratable disability according to § 3.385. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran contends that he experienced acoustic trauma during service as a result of standing next to 90 mm anti-tank guns while they were being fired. See August 2017 Hearing Transcript. He testified that while he was given a small piece of cotton to place into his ears for protection, the operation of the guns required communication with the gunner in order to place the correct type of ammunition round into the cannon. The Veteran stated that he did not notice any hearing loss during service; however, he did notice ringing in his ears since active duty. The Veteran was unable to specify exactly when his hearing loss began; but, noted that the hearing in his left ear is worse than the hearing in his right ear.

The Board finds the Veteran is certainly permitted to report his perceptions of decreased hearing acuity. While the Veteran is competent to report that he experienced hearing loss in-service, he lacks the necessary education, training, and experience to offer a medical diagnosis for his claimed conditions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Furthermore, the Board may not make medical determination without relying on independent medical evidence. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

The question for the Board is whether the Veteran's current diagnosis of bilateral sensorineural hearing loss, either began during active service, or within the one-year presumptive period.

The Board finds that competent, credible, and probative evidence weighs against finding that the Veteran's bilateral hearing loss is etiologically related to his active service.

With respect to element (1), a current disability, the Veteran has a current diagnosis of bilateral sensorineural hearing loss.

The Veteran was afforded an audiology VA examination in August 2013. The Veteran's pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
75
70
LEFT
25
40
55
65
70

Speech audiometry revealed speech recognition ability at 92 percent in the right ear. The average decibel loss was 51 in the right ear.

Speech audiometry revealed speech recognition ability at 80 percent in the left ear. The average decibel loss was 58 in the left ear.

These results indicate that the Veteran has a bilateral hearing loss disability due to impaired hearing as per §3.385.

With respect to element (2), in-service incurrence of a disease or injury, the Veteran reported that he has suffered acoustic trauma in service as part of his MOS where he was exposed to artillery fire. 

The Board notes that the Veteran's DD-214 lists 2nd Airborne Battle Group and 187th Infantry as duty assignments. The Veteran reported that his MOS was a paratrooper and that he fired 90 mm anti-tank guns during service. The record lacks any complaints or service records indicating treatment for a hearing condition in-service or within one year of separation; however, the Board gives great probative weight to the Veteran's testimony stating that he was exposed to acoustic trauma as a result of working with of his MOS. Additionally, the August 2013 VA examiner, an audiologist, conceded a high probability of hazardous noise as a light weapons infantryman. Giving the Veteran the benefit of doubt, the Board finds that he was exposed to acoustic trauma in-service.

Therefore, element (2), in-service incurrence of the claimed in-service injury, bilateral hearing loss, has been met.

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs against a finding that the Veteran's bilateral hearing loss is etiologically related to service.

In the August 2013 VA audiology examination, the examining audiologist opined that the Veteran's bilateral hearing loss is less likely than not related to military noise exposure. Additionally, he noted that there has been no indication a bilateral hearing loss disability in the Veteran's service treatment records or within one year of separation. The examiner noted that the Veteran's hazardous noise exposure while in-service was conceded and that his subjective report of hearing loss while in-service were taken into consideration in rendering the etiology opinion.

The Veteran submitted additional private audiology treatment records. The records confirm that the Veteran does present with bilateral sensorineural hearing loss; however, there is nothing in the records providing a positive nexus opinion linking the Veteran's current symptoms of hearing loss to his service.

The Board acknowledges that the Veteran was exposed to acoustic trauma as the result of his exposure to artillery noise; however, there is no indication of complaints of hearing loss in service and the Veteran's hearing loss did not manifest to a compensable degree within the presumptive period. The Veteran had VA examinations performed in his February 1961 entrance evaluation and in April 1963 for his separation evaluation.  The results indicate that the Veteran did not have a hearing disability for VA purposes on any of these examinations as per 38 C.F.R. § 3.385 (2015). 

While this fact alone is not dispositive, (see Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the veteran is not competent to provide an etiology opinion on whether his current hearing loss is manifested in service or within the presumptive period.  The diagnosis of hearing loss involves the analysis of audiometric data obtained from a hearing exam, which requires specialized knowledge and expertise of a trained medical professional. The Veteran was not diagnosed with bilateral sensorineural hearing loss in service or within one year of separation and did not begin wearing hearing aids until approximately 2004 based on the his report. Additionally, the Veteran was unable to specify exactly when his hearing loss began. The Board may not render its own etiology opinion without relying on medical evidence in the record. 

Therefore, element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury, bilateral hearing loss, has not been met. Consequently, the preponderance of the competent, credible, and probative evidence weighs against finding that service connection is warranted.

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016). 

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id.

Residuals of a compression fracture of the 8th thoracic vertebra

The general rating formula for diseases and injuries of the spine provides disability ratings based on range of motion, and considers associated neurologic abnormalities, unfavorable anklyosis, and intervertebral disc syndrome; additionally, a disability rating may be assigned under the factors prescribed under DeLuca v. Brown, 8 Vet. App. 202 (1995).

A 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. Part 4, including 4.71(a).

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.
 
A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. Id. 

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id.

The words "mild," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6  (2016). It should also be noted that use of such terminology by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2016).

The Veteran is currently service connected for residuals of a compression fracture of the 8th thoracic vertebra rated as 10 percent disabling since July 1963.

The Veteran contends that he should be assigned a disability rating higher than 10 percent. At his hearing before the Board in August 2017, the Veteran testified that he began having pain in his lower back with numbness in his left leg about one year after service. He reported that the pain has remained consistent since that time with minimal relief from cortisone shots he received to treat the pain. During the hearing, the Veteran's representative argued that the Veteran's use of a cane elucidates his mobility problems and that, under Deluca, a disability rating in excess of 10 percent is warranted.

The Veteran provided a letter describing his back disability. See August 2017 Correspondence. The Veteran described how he fractured his 8th thoracic vertebra when he fell during a parachute jump. He noted being treated by being placed into a body cast and ordered to remain on light duty until his injury healed. The Veteran endorsed that approximately 6 months after separation, he began having "sharp debilitating pain" in his lumbar spine region with pain radiating down his left leg. He was treated with cortisone shots, but the pain remained constant over the years and the Veteran reported difficulty with walking and standing. The Veteran was told that he had additional fractures to his spine, below 8th thoracic vertebra, that had healed. Degenerative arthritis was found throughout the affected areas of the spine "adding to the stiffness and aches in the back" according the Veteran's report.

The Veteran was afforded a VA examination for his spine in July 2013. A 10 percent disability rating was maintained based on forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees with combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees. The Veteran's medical history was positive for spinal stenosis and protrusion of a lumbar disc. He reported experiencing low back pain with left leg and left foot weakness which becomes progressively worse throughout the day. He reported being limited in lifting anything more than 35 pounds. The examiner, Dr. MT, opined that it was less likely than not that the Veteran's lumbar degenerative disc disease was produced by the thoracic vertebra fracture. Specifically, he concluded that the condition affecting the Veteran's lumbar spine is a degenerative process (spinal stenosis) and not likely related to remote trauma to the thoracic spine during service. The examiner endorsed that the Veteran's "wedge compression deformity at L2 could be traumatic, but it is unclear when that occurred."  He noted that the provisions of 38 CFR §4.40 and 4.45 concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups, as cited in DeLuca, were considered and not warranted. Specifically, the examiner noted that the Veteran experiences flare-ups of the thoracolumbar spine which worsens with activity, becomes stiff, and makes it hard for the Veteran to walk, bend, and lift. Functional loss was positively endorsed and categorized as less movement than normal, pain on movement, and instability of station. While pain on movement was reported, the examiner endorsed no objective evidence of painful motion during range of motion assessment and the Veteran was able to complete repetitive-use testing after three repetitions. The Veteran's muscle strength, reflex, and sensory examinations were considered normal. While degenerative disc disease with left leg radiculopathy were positively endorsed on the examination, the examiner attributed these conditions to a degenerative process of the lumbar spine and noted that these symptoms were less likely than not caused by the parachute accident involving the 8th vertebra of the thoracic spine.

The Board finds that a rating in excess of 10 percent for residuals of a compression fracture of the 8th thoracic vertebra is not warranted. The Veteran's range of motion included forward flexion of the thoracolumbar spine at 80 degrees and does not include findings showing muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. The Board notes that the examiner provided a negative nexus opinion failing to find a link between the Veteran's lumbar degenerative disc disease with radiculopathy and his service and that the low back condition was not secondary to the T8 fracture sustained in service. While the Veteran may present with low back pain and left leg radiculopathy symptoms, the Board finds, relying on Dr. MT's opinion, that these symptoms are associated with a lumbar spine disability for which service connection is not warranted. The Board also finds that the examiner sufficiently addressed the factors considered under Deluca. The examiner endorsed that the Veteran reported flare-ups indicating stiffness and difficulty with walking. Functional loss was positively endorsed with less movement than normal with noted use of a cane for ambulation, pain on movement, and instability of station indicated. Also, the examiner noted that the Veteran's service connected condition causes pain and limits the Veteran's mobility and range of motion which would interfere with the ability to bend and lift. No neurologic abnormalities (such as bladder or bowel problems) or ankylosis was noted.

The Board finds that the Veteran's residuals of a compression fracture of the 8th thoracic vertebra most closely resemble a disability rating of 10 percent. The Veteran's range of motion is not limited to less than 60 degrees upon flexion, no neurological abnormalities were noted, intervertebral disc syndrome was not present, and functional limitations, as per Deluca, did not warrant a disability rating in excess of 10 percent.



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to a disability rating in excess of 10 percent for residuals of a compression fracture of the 8th thoracic vertebra is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


